ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
In his motion for rehearing, appellant complains because in our original opinion we did not discuss a bill of exception complaining that hearsay evidence was admitted over his objection as to what the arresting officer said to Willie Haynes. We have examined the bill and find no error reflected thereby.
Appellant also complains that we erred in not reversing the judgment because the state’s main witness, Willie Haynes, in *469an affidavit attached to the motion for a new trial retracted his testimony against appellant. He cites many authorities supporting the general proposition that where a witness has testified to material inculpatory facts against accused, and after verdict makes affidavit that witness had testified falsely, or by mistake, a new trial should be granted. We recognize this general rule as a sound proposition of law, but a different situation confronts us here. Haynes testified upon the trial on January 19th. On January 20th, he made the affidavit which was attached to the motion for a new trial. The state contested the motion and attached thereto an affidavit from said witness made on January 23rd reasserting the truth of his evidence given upon the trial. Both affidavits were before the trial court upon the hearing of the motion.
The court was not without statutory authority and precedents as to the proper procedure under the circumstances. Article 757, Vernon’s Ann. C. C. P., reads as follows:
“The State may take issue with the defendant upon the truth of any cause set forth in the motion for new trial; and, in such case, the judge shall hear evidence, by affidavit or otherwise, and determine the issue.”
This issue was of necessity addressed to the sound discretion of the court, and his action thereon will not be disturbed unless an abuse of such discretion appears. In the order overruling the motion for new trial, it is recited that the court considered both the supporting and controverting affidavits, and was of the opinion the motion for new trial should be overruled. The case of Trigg v. State, 99 Tex. Cr. R. 376, 269 S. W. 782, furnishes an example which we regard as directly in point in principle. There newly discovered evidence was alleged, and the trial court was presented with contradictory affidavits from the alleged newly discovered witness, while here it was alleged retraction with contradictory affidavits from the alleged retracting witness. The case of Adell v. State, 152 Tex. Cr. R. 152, 211 S. W. (2d) 575, decided June 2, 1948, also appears to be directly in point. In passing upon the issue before him, the trial court could, of course, consider all the facts developed on the trial, as well as the affidavits in question. We discover no abuse of discretion in the trial court’s action.
The other matters presented in the motion for rehearing do not occur to us as requiring discussion.
The motion for rehearing is overruled.